DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				    Response to Arguments
2.      Applicant’s arguments filed 8-26-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).
 
Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al., US 2015/0010878 in view of Elbaz et al., US 2018/0028065.

          Regarding claim 1, a near-infrared fluorescence endoscopic dental imaging system (See [0035]-[0037] and [0048]-[0049] which discloses of near-infrared wavelengths to fluorescence imaging for the dental imaging system), comprising: 
          an endoscope forming a plurality of lumens therein (See [0033]-[0038] and [0046]-[0052] and [0075] which discloses an endoscope that delivers and returns light/lumens at various wavelengths from one or more different light sources);
          a spectrometer optically coupled to a first lumen of the endoscope (See [0033]-[0038] and [0046]-[0052]; Fig.1, 106 spectrometer coupled to the endoscope and light source); 
          a camera optically coupled to a second lumen of the endoscope (See [0033]-[0038], [0046]-[0052], and [0075] that delivers and returns light/lumens at various wavelengths from one or more different light sources; endoscope provides multi-wavelength imaging and includes further capabilities such as an intraoral camera);
         a data processor in communication with the spectrometer and the camera (See [0041]-[0043] Fig.1 108 and 110; [0048] intraoral camera coupled to endoscope); and 
        a display system in communication with the data processor (See [0041]-[0043] Fig.1 108 and 110), 
       wherein the camera is configured to capture a two-dimensional dental image of a specimen and transmit the two-dimensional dental image to the data processor (See [0048]-[0049]; [0060]-[0065], and  [0072]; Fig.1, 103; Fig.18A), 
        wherein the spectrometer is configured to capture fluorescent light from the specimen and provide a spectroscopic signal to the data processor (See [0039]-[0043] and [0049] and [0060]-[0065] the spectroscopic analysis of locations, types/decays may be provided in conjunction with other scanned images), 
        wherein the display system is configured to communicate with the data processor to receive the two-dimensional dental image and the spectroscopic signal and to display a two-dimensional dental image of the specimen (See [0039]-[0043] and [0049] and [0060]-[0065]; Fig.1, ; Fig.18A which displays the 2D image of the tooth), and
       wherein the two-dimensional dental image of the specimen captured by the camera provides an overview of an imaging field of the specimen and the fluorescent light from the specimen captured by the spectrometer provides a wavelength-resolved spectroscopy of a selected imaged area (See [0035]-[0040], [0043], [0047]-[0049], [0053]-[0054], [0064]-[0065]; Fig.18A which discloses of the two dimensional dental image captured by the camera showing an overview of an imaging field of the specimen/mouth/teeth which takes into account the excited areas of different wavelengths of a targeted area using multiple wavelength fluorescence via point spectroscopic of suspicious regions).
       Seibel is silent with respect to the intraoral camera being near-infrared and the images being that of near-infrared and wherein the selected image is within the near infrared dental image. 
     However, in the same field of endeavor, Elbaz teaches of the camera being near-infrared and the images being that of near-infrared and wherein the selected image is within the near infrared dental image (See [0061], [0082]-[0083], and [0241]-[0243], [0252]-[0258] which discloses of the near infrared camera and images and [0189] Fig.9A-9B which discloses of the selected being within the near infrared dental image where the region of interest can be rotated and zoomed to show the darker region obtained from using light from particular wavelengths).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seibel to have incorporated the teachings of Elbaz for the mere benefit of being able to capture images in a non-invasive manner and to be able to view the images such that enable regions of interest to stand out.
    Regarding claim 2, the combination teaches the near-infrared fluorescence endoscopic dental imaging system of claim 1, wherein the near-infrared endoscopic dental imaging system does not use ionizing-radiation materials (See Elbaz, [0252] without ionizing radiation).
      Regarding claim 3, the combination teaches the near-infrared fluorescence endoscopic dental imaging system of claim 1, further comprising a near-infrared illumination source optically coupled to the first lumen of the endoscope (See Seibel, [0033]-[0038] and [0046]-[0052] and [0075] which discloses an endoscope that delivers and returns light/lumens at various wavelengths from one or more different light sources; Elbaz, [0078]-[0079] wand/probe comprises of the light sources for emitting near-infrared wavelengths at the plural spectral ranges).
      Regarding claim 4, the combination teaches the near-infrared fluorescence endoscopic dental imaging system of claim 3, wherein the near-infrared illumination source comprises a laser diode (See Seibel, [0037], [0048], [0053], and [0113] laser and laser diode).
      Regarding claim 5, the combination teaches the near-infrared fluorescence endoscopic dental imaging system of claim 3, wherein the near-infrared illumination source comprises a light emitting diode (LED) (See Elbaz, [0209]).
    Regarding claim 6, the combination teaches the near-infrared fluorescence endoscopic dental imaging system according to claim 1, further comprising a bifurcated fiber disposed in the second lumen (See Seibel, [0033]-[0039], [0046]-[0054], [0068], and [0083]-[0093] which discloses different fiber for return path light and collecting as well as for the illuminating source), the bifurcated fiber having a first channel optically coupled to the spectrometer and a second channel optically coupled to a near-infrared illumination source (See Seibel, [0033]-[0039], [0046]-[0054], [0068], and [0083]-[0093] which discloses of multiple fiber as well as bundled fiber wherein a different fiber is used for scanning, imaging, illuminating from the source, spectrometer fiber. The bifurcated fiber interpreted as mere bundled fibers having a different fiber/path/channel for each of the functionalities).
      Regarding claim 7, the combination teaches the near-infrared fluorescence endoscopic dental imaging system according to claim 1, wherein the near-infrared camera is further configured to capture a two-dimensional dental video, and wherein the display system is configured to display the two-dimensional dental video in real time (See Seibel, Fig.18A, 2D image; [0042]-[0043] capturing and displaying real time video image files; Elbaz, [0172] and [0247] time lapse videos).
       Regarding claim 13, Seibel teaches of a near-infrared dental imaging system (See [0033] and [0048] analysis of claim 1), comprising: 
      a bifurcated optical fiber adapted to be disposed in a first lumen of an endoscope (See [0033]-[0039], [0046]-[0054], [0068], and [0083]-[0093] which discloses the endoscope and discloses of multiple fiber as well as bundled fiber wherein a different fiber is used for scanning, imaging, illuminating from the source, spectrometer fiber. The bifurcated fiber interpreted as mere bundled fibers having a different fiber/path/channel for each of the functionalities);
      a spectrometer optically coupled to a first channel of the bifurcated optical fiber (See [0033]-[0039], [0046]-[0054], [0068], and [0083]-[0093] fiber for spectrometer which constitutes a first channel); 
      a camera optically coupled to a second lumen of the endoscope (See [0033]-[0038], [0046]-[0052], and [0075] that delivers and returns light/lumens at various wavelengths from one or more different light sources; endoscope provides multi-wavelength imaging and includes further capabilities such as an intraoral camera); and
      a data processor in communication with the spectrometer and the camera (See [0041]-[0043] Fig.1 108 and 110; [0048] intraoral camera coupled to endoscope); 
       wherein the bifurcated optical fiber is configured to receive fluorescent light from a specimen into the first channel and transmit the fluorescent light to the spectrometer (See Seibel, [0033]-[0039], [0046]-[0054], [0068], [0083]-[0093], and [0113]-[0115] which discloses of multiple fiber as well as bundled fiber wherein a different fiber is used for scanning, imaging, illuminating from the source, spectrometer fiber, and return optical fiber for collecting return light. The bifurcated fiber interpreted as mere bundled fibers having a different fiber/path/channel for each of the functionalities. It is also disclosed that the fiber guides the lights to deliver the autofluorescence to the spectrometer and receives light from the fiber from the return path), wherein the spectrometer is configured to detect the fluorescent light from the bifurcated optical fiber and provide a spectroscopic signal to the data processor (Seibel, [0033]-[0039], [0046]-[0054], [0068], [0083]-[0093], and [0113]-[0115] wherein the spectrometer receives/detects the light from the fiber for spectral recording and processes the spectroscopic data at the base station/processor),
       wherein the camera is configured to receive near-infrared light from the second lumen of the endoscope and capture two-dimensional dental image of the specimen, wherein the camera is further configured to transmit the two-dimensional dental image to the data processor (See [0039]-[0043], [0048]-[0049]; [0060]-[0065], [0072], and [0076]; Fig.1, 103; Fig.18A endoscope provides multi wavelength imagining capabilities including intraoral color camera.. near infrared laser wavelengths to achieve fluorescence lifetime imaging... for each group, light from all fibers in the group may be combined and imaged onto a set of photodetectors), and 
      wherein the data processor is configured to communicate with a display system to display a two-dimensional dental image of the specimen (See [0039]-[0043] and [0049] and [0060]-[0065]; Fig.1, ; Fig.18A which displays the 2D image of the tooth), and
             wherein the two-dimensional dental image of the specimen captured by the camera provides an overview of an imaging field of the specimen and the fluorescent light from the specimen captured by the spectrometer provides a wavelength-resolved spectroscopy of a selected imaged area (See [0035]-[0040], [0043], [0047]-[0049], [0053]-[0054], [0064]-[0065]; Fig.18A which discloses of the two dimensional dental image captured by the camera showing an overview of an imaging field of the specimen/mouth/teeth which takes into account the excited areas of different wavelengths of a targeted area using multiple wavelength fluorescence via point spectroscopic of suspicious regions).
       Seibel is silent with respect to the intraoral camera being near-infrared and the images being that of near-infrared and wherein the selected image is within the near infrared dental image. 
     However, in the same field of endeavor, Elbaz teaches of the camera being near-infrared and the images being that of near-infrared and wherein the selected image is within the near infrared dental image (See [0061], [0082]-[0083], and [0241]-[0243], [0252]-[0258] which discloses of the near infrared camera and images and [0189] Fig.9A-9B which discloses of the selected being within the near infrared dental image where the region of interest can be rotated and zoomed to show the darker region obtained from using light from particular wavelengths).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seibel to have incorporated the teachings of Elbaz for the mere benefit of being able to capture images in a non-invasive manner and to be able to view the images such that enable regions of interest to stand out.
      Regarding claim 14, the combination teaches the he near-infrared dental imaging system of claim 13, wherein the near-infrared dental imaging system does not use ionizing-radiation materials (See Elbaz, [0252] without ionizing radiation).
     Regarding claim 15, the combination teaches the near-infrared dental imaging system of claim 13, further comprising a near-infrared illumination source optically coupled to a second channel of the bifurcated optical fiber (See analysis of claim 6).
     Regarding claim 16, the combination teaches the near-infrared dental imaging system of claim 15, wherein the near-infrared illumination source comprises a laser diode (See Seibel, [0037], [0048], [0053], and [0113] laser and laser diode).
      Regarding claim 17, the combination teaches the near-infrared dental imaging system of claim 15, wherein the near-infrared illumination source comprises a light emitting diode (LED) (See Elbaz, [0209]).
      Regarding claim 18, the combination teaches the near-infrared dental imaging system according to claim 13, wherein the near-infrared camera is further configured to capture a two-dimensional dental video, and wherein the processor is configured to communicate with the display system to display the two-dimensional dental video in real time (See Seibel, Fig.18A, 2D image; [0042]-[0043] capturing and displaying real time video image files; Elbaz, [0172] and [0247] time lapse videos).
      Regarding claim 19, the combination teaches the near-infrared dental imaging system according to claim 13, further comprising a display system in communication with the processor, wherein the processor is configured to communicate with the display system to display a two-dimensional dental image of the specimen (See Seibel, [0039]-[0043] and [0049] and [0060]-[0065]; Fig.1; Fig.18A which displays the 2D image of the tooth).
       Regarding claim 20, the combination teaches the near-infrared dental imaging system according to claim 13, further comprising an endoscope (See Seibel, [0035]-[0037] and [0048]-[0049]), wherein the bifurcated optical fiber is disposed in a first lumen of the endoscope; and wherein the near-infrared camera is optically coupled to a second lumen of the endoscope (See Seibel, [0033]-[0039], [0046]-[0054], [0068], and [0083]-[0093] which discloses of multiple fiber as well as bundled fiber wherein a different fiber is used for scanning, imaging, illuminating from the source, spectrometer fiber. The bifurcated fiber interpreted as mere bundled fibers having a different fiber/path/channel for each of the functionalities; Elbaz, [0102], [0125], and [0151]-[0152] camera connected to the second wing from the distal end and as part of the intraoral wand).
5.      Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al., US 2015/0010878, in view of Hu et al., US 2016/0106868, in view of Elbaz et al., US 2018/0028065.

       Regarding claim 8, Seibel teaches of a method for near-infrared fluorescence endoscopic dental imaging (See [0035]-[0037] and [0048]-[0049] which discloses of near-infrared wavelengths to fluorescence imaging for the dental imaging system), comprising: 
       administering a fluorescent dye to a subject (See [0052], [0054], and [0064] which discloses of adding exogenous agents such as methylene blue and fluorescence agents and dyes to the teeth and oral cavity and exiting the agents with the suitable excitement wavelengths of ultra-violet to visible to infrared wavelengths; [0048] and [0052] near infrared wavelengths);
      observing in a predetermined imaging window of time (See [0065] and [0115] dwell time between image scans of 3 ms between each imaging frame as well as spectrometer integration time being set to 100 ms);
       illuminating selected dental tissue of the subject with near-infrared light (See [0008], [0033], [0035], [0048]-[0055]; [0060]-[0065],[0072], and [0081]; Fig.1, 103; Fig.18A);
       capturing a two-dimensional dental image of the subject to provide an overview of an imaging field of the selected dental tissue of the subject (See [0035]-[0040], [0043], [0047]-[0049]; [0052]-[0054], [0060]-[0065], and  [0072]; Fig.1, 103; Fig.18A);
      capturing near-infrared light from the selected tissue of subject to provide a wavelength resolved spectroscopy of a selected imaged area (See [0035]-[0040], [0043], [0047]-[0049], [0052]-[0054], [0064]-[0065]; Fig.18A which discloses of the two dimensional dental image captured by the camera showing an overview of an imaging field of the specimen/mouth/teeth/tissue which takes into account the excited areas of different wavelengths of a targeted area using multiple wavelength fluorescence via point spectroscopic of suspicious regions);
      and analyzing the near-infrared light to create a spectroscopic signal (See [0035]-[0037], [0048]-[0049], and [0060]-[0066] spectroscopic analysis from the near infrared wavelengths to create signal and be provided in conjunction with other scanned images); and
       displaying a two-dimensional near-infrared dental image (See [0048]-[0049]; [0060]-[0065], and  [0072]; Fig.1, 103; Fig.18A).
       Seibel is silent with respect to the dye being near-infrared and of waiting a predetermined period of time.
       However, in the same field of endeavor, Hu teaches of the dye being near-infrared and of waiting a predetermined period of time (See [0034], [0043] and [0050]).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seibel to have incorporated the teachings of Hu for the mere benefit of ensuring the dye has settled and can be excited.
     The combination of Seibel and Hu is silent with respect to the images being that of near-infrared and wherein the selected image is within the near infrared dental image. 
     However, in the same field of endeavor, Elbaz teaches of the images being that of near-infrared and wherein the selected image is within the near infrared dental image (See [0061], [0082]-[0083], and [0241]-[0243], [0252]-[0258] which discloses of the near infrared camera and images and [0189] Fig.9A-9B which discloses of the selected being within the near infrared dental image where the region of interest can be rotated and zoomed to show the darker region obtained from using light from particular wavelengths).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seibel and Hu to have incorporated the teachings of Elbaz for the mere benefit of being able to capture images in a non-invasive manner and to be able to view the images such that enable regions of interest to stand out.
      Regarding claim 9, the combination teaches the method of claim 8, further comprising displaying spectroscopic data corresponding to the spectroscopic signal (See Seibel, [0060]-[0065], [0105]-[0106], [0113]-[0115] spectrometer recordings).
      Regarding claim 10, the combination teaches the method of claim 8, wherein the method does not use ionizing-radiation materials (See Elbaz, [0252] without ionizing radiation).
       Regarding claim 11, the combination teaches the method according to claim 8, further comprising: capturing a two-dimensional near-infrared dental movie of the subject; and displaying the two-dimensional near-infrared dental movie of the subject in real time (See Seibel, Fig.18A, 2D image; [0042]-[0043] capturing and displaying real time video image files; Elbaz, [0172] and [0247] time lapse videos).
       Regarding claim 12, the combination teaches the method according to claim 8 further comprising analyzing the spectroscopic signal to identify one of inflammation or disease in imaged tissue (See Seibel, [0064]-[0065], spectroscopic analysis to identify disease states).
6.      Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seibel et al., US 2015/0010878, in view of Hu et al., US 2016/0106868, in view of Elbaz et al., US 2018/0028065, and in further view of Powers et al., US 2019/0208998. 

       Regarding claim 21, the combination of Seibel, Hu, and Elbaz teaches the method of claim 8. The combination is silent with respect to wherein administering a near infrared fluorescent to the subject comprises administering indocyanine green (ICG) to the subject.
        However, in the same field of endeavor, Powers teaches of administering a near infrared fluorescent to the subject comprises administering indocyanine green (ICG) to the subject (See [0024]-[0025] and [0034]).
       It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Seibel, Hu, and Elbaz for the mere benefit of using a different variety of fluorescents such that enable different wavelengths and excitations to be used and visualized.

Conclusion
7.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov